Case: 22-60009     Document: 00516421069         Page: 1     Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 5, 2022
                                  No. 22-60009                         Lyle W. Cayce
                                                                            Clerk

   Frank Merchant; Dorothy D. Merchant,

                                                           Plaintiffs—Appellants,

                                       versus

   Billy C. Merchant; George Harkins,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:16-CV-665


   Before Richman, Chief Judge, and Wiener and Willett, Circuit
   Judges.
   Per Curiam:*
          Having heard oral argument and reviewed the briefing, record, and
   applicable law, we find no reversible error and AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.